GRAVES, J.
Cause of Action. — I. I concur in all that is said by our learned Commissioner in this case, except where he says that the respondent raises no other questions here besides those disposed of by the opinion, and wherein he says that all other questions should be left to future determination. I think there is another question of vital importance which should be now determined to the end that this case , may he properly tried when tried anew below. Counsel differ as to the character of the instrument involved in this suit, and even as to the character of the action. Counsel for plaintiff contends that the petition is one upon a contract to pay money,' and that the amount to be recovered is measured by the provisions in the written instrument, while respondent in her brief, through her able counsel, thus denominates the cause of action:
“The purpose of both suits was to establish a pretended demand for damages against the Leathe estate for $107,500 on account of services which the deceased Knisely claims to have rendered Leathe in an endeavor by Leathe to sell for $850,000 to one Charles C. "Wolcott 37,514 acres of land in St. Francois and Madison counties, Missouri, known as the Mine La Motte property, together with the machinery, operating plant and other property thereon belonging to said Leathe.”
Thus it appears that the theory of the one party is that the action is one upon a written contract for the recovery of a specified sum, stated in the contract, whilst the theory of the other is that the petition states only an action for damages. In the one instance the contract would be the very basis of the action, whilst in the other it would be purely evidentiary. Again, in the brief this diverse contention of the parties is further emphasized by respondent’s counsel, in this pointed language:
“(h) The demand of the appellant was not founded upon a writing, sealed or unsealed, for the *367payment of money or property within the meaning of the general Statute of Limitation of ten years. [R. S. 1909, sec. 1888.] But was a demand for damages to which the written contract was an incident and was therefore governed by the five-year limitation. [R. S.. 1909, sec. 1889.] And the demurrer to appellant’s third amended petition was therefore also rightfully sustained on that ground. The demand was barred by the five-year- limitation before the first suit was brought August 1,1907. Leathe’s written contract with Knisely promised the latter for his services the $107,500 in installments ‘out of the purchase price’ of the property ‘at such time and place as the said Leathe should receive the principal payment on said real estate’ from Wolcott. But Leathe never received any purchase money from Wolcott; and if Leathe wrongfully refused to perform his contract with Wolcott the latter’s action at law would only have been one for unliquidated damages for such breach to which the five-year limitation would have applied. Knisely’s demand under these conditions was not greater than Wolcott’s. They were analogous.”
We should not leave this case in this kind of a turmoil upon a retrial thereof nisi.
Not only is this diverse contention squarely suggested and argued in the- briefs here, but it was likewise argued in the very demurrer which was sustained by the lower court. In that demurrer it is said:
“Said petition fails to show that the deceased Samuel II. Leathe received from Charles C. Wolcott any money out of which the deceased Charles H. Knisely was to have been paid part, according to the terms of his contract with said Leathe, so that plaintiff’s pretended cause of action herein for damages for breach of contract accrued prior to July 12, 1902, more than five years before this suit was begun.”
Whilst it is true that this second point of the demurrer says something about the five-year Statute *368of Limitations, yet it is further true .that it urges that the petition fails to state a cause of action because it fails to state that Leathe ever received any money from Wolcott. It is clear that counsel for respondent were urging that plaintiff could not recover because there had been no money paid by Wolcott to Leathe. So that from all standpoints the character of this written instrument between Leathe and Knisely is a vital question here in view of the fact that this case must go back for trial below. Not only so but the very character of the suit is challenged and the court below having sustained the demurrer as a whole we must take the view here that the trial court stood with respondent upon these contentions as to the character of the suit, and the character of the contract. He could not have sustained the second ground of demurrer, as he did, without saying that the written contract was not one “for the payment of money or property,” or without saying that the suit was not upon the. written contract, but was one for damages of which the written contract might be purely evidentiary. So that throughout this record these questions bristle as big as life, and they should be determined at this trial, to the end that another appeal to determine them may be averted. We are of opinion that the demurrer was improperly sustained upon any theory of the case, and shall proceed to discuss the character of this petition and the contract upon which we think the cause of action is based.
II. This action is one upon the contract for the money mentioned therein, and not an action for damages for the breach of the contract. It is clear that the petition proceeds upon that theory. Eliminating from the petition matters relative to the Statutes of Limitations and the status of the parties plaintiff and defendant, it reads:
*369“Plaintiff for her cause of action against defendant states, that on the 25th day of October, 1900, said Samuel H. Leathe and one Charles 0. Wolcott made and entered into a contract in writing of that date-(a copy of which is herewith filed and marked ‘Exhibit A’), wherein and whereby the said Samuel H. Leathe, in consideration of the sum of one dollar to him paid by said Wolcott, agreed to and did sell to said Wolcott for the sum of $850,000, certain lands situate in the counties of St. Francois and Madison, in the State of Missouri, containing 37,514 acres, and being known as the Mine La Motte and other lands of the said Samuel H. Leathe, particularly described therein, together with all machinery, operating plant, and personal property then and thereon belonging to-the said Samuel H. Leathe; that in and by said contract said sum of $850,000 was made payable as follows: $300,000 in cash, as soon as the report of the engineer of said Wolcott upon said lands was completed and abstracts of title to said property examined by the attorneys of said Wolcott and deed delivered and possession of said property given to said Wolcott; one third of the remainder on or before one year from the date of the delivery of title and possession of said property to him-and one third in two years; and one-third in three years thereafter. That in and by said contract the said Samuel H. Leathe agreed to execute and deliver a warranty deed to the said Wolcott of said property, with abstracts of title showing and conveying a good title to all of said real estate; and it was further especially agreed that said grantee, Wolcott, or his attorneys, should be the sole judges as to-whether such abstracts and facts in relation thereto showed a good and indefeasible title to said lands in said grantor, Samuel H. Leathe, said deferred payments to be secured by a trust deed on said property and notes to bear interest at the rate of six per cent *370per annum from their date, and that said Wolcott should have a reasonable time before making said first payment to have said lands surveyed, maps made thereof, and also to have his engineers to make a full and complete examination and report upon the property, such examination to be,gin not later than December 1, 1900.
“Plaintiff further states that the said Charles C. Wolcott caused his engineer to begin such examination of said property prior to said December 1, 1900, and that said Wolcott was at all times ready, able and willing to comply with and perform all of the other provisions of said contract to be complied with and performed by him, and he would have complied with and performed said other provisions of said contract to be kept and performed by him, but that said Samuel EL Leathe failed and refused to comply with his part of said contract in this, to wit:
“First: That he failed to execute and deliver to the said Wolcott a warranty deed as he had agreed.
“Second: The said Leathe failed and refused to deliver to said Wolcott, or his attorneys, abstracts of title showing good and indefeasible title to the said real estate described or any abstracts of title thereof whatever, which said abstracts of title said Wolcott requested and demanded of said Leathe January 4, 1901.
“Third: The said Leathe repeatedly offered to sell and sold said premises prior to July 12, 1902, and subsequently sold and conveyed by deed the said property to a grantee other than said Wolcott, or any person or persons to whom he sold the same, to wit: the Mine La Motte Lead and Smelting Company, a corporation.
“ Plaintiff further states that on the said 25th day of October, 1900, the said Samuel El. Leathe by his contract in writing (herewith filed and marked ‘Exhibit B’), promised, that in the event of the sale of *371said property described in said contract with said Wolcott of even date therewith, to or through said Wolcott or his assigns, for services rendered, the receipt and value of which services were thereby acknowledged, to pay to said Charles H. Knisely, plaintiff’s intestate, or his order, the sum of $107,500 out of the purchase price of said $850,000, the payment of said $107,500 to be made by said Leathe to said Knisely in four payments, the first one of $37,941.19, and three additional payments of $23,186.27 each, at such time and place as the said Leathe should receive the principal payment on said real estate, as per the contract of sale entered into by him with the said Charles C. Wolcott of even date therewith, deferred payments of said amount to bear interest at the rate of six per cent per annum, the same as the original sum in said contract of sale entered into between said Leathe and Wolcott.
“Plaintiff says that by reason of the premises aforesaid, the estate of said Samuel H. Leathe is justly indebted to plaintiff, as administratrix of the estate of Charles H. Knisely, 'in the sum of $107,500 with interest thereon at the rate of six per cent per annum, as aforesaid.
“Wherefore, plaintiff prays judgment against the said defendant for the sum of $107,500, together with interest and costs.”
Finding Punchsissr fop Lands: owner’s Liability to U 6 niia A. study of the foregoing petition shows that the plaintiff is suing upon the contract of Leathe with Knisely for the money therein agreed to be paid, and not otherwise. The pleading of the Leathe-Wolcott contract was for the purpose of showing that Leathe had actually sold the property to Wolcott, and had actually accepted the purchaser found by Knisely, and for that reason the commission mentioned in the Leathe-Knisely agreement had been in fact and in law earned. The pleading of the other ex*372trinsic facts was but to show that tbe money was due at the date of the demand or suit. The petition proceeds upon the theory, and rightfully so, that if "Wolcott purchased the property and a completion of that purchase by exchange of deeds and trust-deeds was prevented by the act of Leathe, then the money mentioned in the Leathe-Knisely contract at once became due, and this too, without reference to the payment of any money by Wolcott. In other words that Leathe could not wilfully refuse to enforce the Wolcott contract, and thereby defeat the promise to pay made in. the Knisely contract. It follows that counsel for respondent are in error when they insist that the action is one sounding in damages for a breach of contract. It also follows that the circuit court was in error if it followed this bent of counsel’s mind. It is further true that the court was in error, when in sustaining the second ground of the demurrer, that the petition stated no cause of action without the allegation that the money had been paid by Wolcott. That one having an enforceable contract of sale with another person, induced and procured by an agent, can not defeat the agent’s commission by refusing to enforce the contract, is well settled law. His refusal to carry out the contract, or, in the event he himself has signed the contract of sale with the purchaser, his refusal after-wards to enforce such contract renders him liable for commission in the sum agreed upon.
Thus in Roche v. Smith, 176 Mass. l. c. 597, is it said:
“Where the broker is employed to get a customer to buy and pay for his principal’s land, and it turns out that the customer is not able to pay for the land, it is settled that his inability to do so does not deprive the broker of his commission, provided the principal made a valid and binding agreement for the sale of the land with the customer produced by the broker. [Ward v. Cobb, 148 Mass. 518; Burnham v. Upton, *373174 Mass. 408, 409.] The ground on which this is settled is that by entering into a valid contract with the customer produced by the broker the principal accepts the customer as able, ready, and willing to buy the land and pay for it. In such a case the decision would have to be the other way were it not that, by entering into the contract with him, the principal accepts the customer produced by the broker; what the broker is employed to do is to produce a customer who will buy and pay for his principal’s land. [Fitzpatrick v. Gilson, 176 Mass. 477.] If it turns out that the customer produced by the broker is not able to pay and does not pay for the land, the broker has not performed his duty and has not earned his comission; and it is. only because the principal aeepts the customer by entering into a valid contract with him, that it is held in cases like Ward v. Cobb that the broker has earned his commission. [Coleman v. Meade, 13 Bush, 358; Donohue v. Flanagan, 9 N. Y. Supp. 273; Francis v. Baker, 45 Minn. 83; Wray v. Carpenter, 16 Cal. 271; Lockwood v. Halsey, 41 Kans. 166; Springer v. Orr, 82 Ill. App. 558.]
; ‘ The law is settled in other jurisdictions in accordance with Ward v. Cobb, 148 Mass. 518. See Francis v. Baker, 45 Minn. 83; Wray v. Carpenter, 16 Cal. 271; Love v. Miller, 53 Ind. 294; and generally that a broker makes out a case for a commission earned by proving a contract made. See Cook v. Fiske, 12 Gray, 491; Rice v. Mayo, 107 Mass. 550; Keys v. Johnson, 68 Pa. St. 42; Veazie v. Parker, 72 Maine, 443; Conkling v. Krakauer, 70 Tex. 735, 739.”
In the later case of Johnson v. Holland, 211 Mass. l. c. 364, the same court says:
‘ ‘ The defendant’s testator having accepted the proposed purchaser by entering into the written contract of sale with him, it was not necessary for the plaintiffs to prove at the trial that the purchaser was able, ready and willing. When the valid written con*374tract was executed the commission of the plaintiffs was earned. [Roche v. Smith, 176 Mass. 595, 597, and cases cited.] The plaintiffs were not. obliged to go further.”
In this State, Smith, P. J., in Wright v. Brown, 68 Mo. App. l. c. 583, among’ other things said:
“And when the purchaser is accepted and the contract executed, the principal cannot be heard to say when the agent calls on him for compensation, that, ‘you did not produce a purchaser who was financially ■ able to perform the contract and respond in damages,, in case of nonperformance by him, and therefore I owe you nothing for your services.’ ”
The same doctrine is approved by Johnson, J., in the more recent case Glade v. Mining Co., 129 Mo. App. l. c. 455.
For a long line of authorities from all parts of the United States, along the same line, see brief of appellant. The doctrine bears the impress of reason. The agent brings to the seller a purchaser. The seller does not have to accept any ldnd of a purchaser, but he may do so. The seller can size up the purchaser and either accept or reject him. If he accepts him,, he at once becomes liable to the real estate agent who-produced the customer, although the purchaser may not afterwards meet the expectations of the seller. The fact, if it be a fact, as alleged in the petition, that 'Leathe accepted Wolcott as a purchaser by entering-into a contract of sale with him, if he did enter into-such contract, would render Leathe liable to Knisely for the agreed commission, unless there was some express agreement to the contrary. As said, the rule is-based upon the idea that the seller does not have to-accept an unworthy or unreliable purchaser, but that he may accept him if he choose so to do, and.if he does accept the purchaser the deal between him and his real estate agent becomes a sealed .book. The commission has been earned and must be paid.
*375saie of Real III. The paper writing between Leathe and Wolcott was a sale of the property to Wol-Cott by Leathe. Such contract, omitting the description of the land, reads:
In consideration of one dollar, receipt thereof is hereby acknowledged, I have this day agreed to sell to Charles C. Wolcott, party of the second part, all of the following described land, situated in the counties of St. Francois and Madison, in the State- of Missouri, containing thirty-seven thousand (37,514) five hundred and fourteen acres, described as follows:
Together with all machinery, operating plant and personal property now thereon, belonging to said vendor, for the sum of eight hundred and fifty thousand ($850,000.00) dollars, this amount payable as follows: Three hundred thousand dollars in cash as soon as engineers’ report is completed upon the property and abstracts of title are examined by the attorneys of the party of the second part, deed delivered and possession given; one-third of remainder on or before one year from date of delivery of title and possession, one-third in two years, and one-third in three years.
Said party of the first part agrees to execute and deliver a warranty deed, with abstracts of title, showing and conveying good title to all the real estate above described.
It is especially agreed that said grantee or his attorneys shall be the sole judge as to whether such abstracts and facts in relation thereto show a good and indefeasible title to said lands in grantor herein mentioned. Deferred payments to be secured by á trust deed on the property, and notes to bear interest at the rate of six per cent (6 per cent) per annum from their date, payable on or before.
It is further agreed that the party of the second part shall have a reasonable time before making first payment to have lands surveyed and maps made of same, also to have their engineer make a full and complete examination and report upon the property, such examination to begin not later than December 1, 1900.
A failure by the party of the second part to comply with the above contract or to make such payments as they come due, shall make this contract null and void.
Witness our hands this 25th day of October, 1900.
[10-cent II. S. Rev. Stamp affixed and cancelled]
S. H. Leathe,
Charles C. Wolcott.
When Leatlie signed this contract with Wolcott, if he did sign it, his liability to Knisely, the procuring *376agent, became fixed, unless sucb liability was defeated by some express agreement to tbe contrary. And this brings us to the Knisely contract as pleaded and sued upon in this case.
owner’s Failure to Complete Sale. IY. The Knisely contract can well be gathered from the pleadings heretofore set out, but that there may be no misunder- , , , standing we quote it thus:
“In the event of the sale of the Mine La Motte estate and additional lands belonging to me (described in contract with Charles C. Wolcott of even date herewith) amounting in total to 37,500 acres, to or through Charles C. Wolcott of New York or his assigns, for services rendered, the receipt and value of which are hereby acknowledged, I hereby promise and agree to pay to Charles H. Knisely, of St. Louis, Missouri, trustee, or his order, the sum of one hundred and seven thousand five hundred ($107,500) dollars out of the purchase price of $850,000; the payment of said $107,500, to be made by me to said Charles H. Knisely, trustee, or his order, in four payments, the first one of $37,911.19, and each of the three additional payments of $23,186.27 each, at such time and place as I receive the principal payment for said real estate as per contract of sale entered into by me with Charles C. Wolcott of even date herewith; deferred payments of the amount above written to bear six per •cent interest per annum, the same as the original-principal sum.
“Done at St. Louis, Mo., 'this twenty-fifth day of October, A. D. 1900. S. H. Leathe.”
This contract, at least when coupled with the allegations that Wolcott or his assigns stood ready and willing to perform and Leathe refused and failed to perform the Leathe-Wolcott contract, rendered Leathe liable at once for the full amount agreed to be paid *377in the Knisely contract as and of the date of such refusal, and this too in a suit upon the contract. [Curtis v. Sexton, 201 Mo. l. c. 230.] In that case Valliant, P. J., said: “In the case at bar there is an express agreement to pay the amounts the plaintiff paid on account of his purchase and interest thereon, the only necessity for going beyond the paper writing to make out the case is to show the performance of the contract on the part of the plaintiff and the breach on the part of the defendant. The action is founded on the written contract and falls within the ten-year section of the Statute of Limitations.”
So in this case. The action is upon the contract, and at the very most it is only required to go outside of the contract to show that Wolcott was ready and willing to perform, and Leathe refused to perform, the Wolcott-Leathe contract. In fact, under all the case law, except that of Maryland, the fact that Leathe accepted Wolcott as a purchaser, and he himself contracted with him as such, eliminates the proof that Wolcott was able, ready and willing to perform as is indicated by the case quoted from and cited, supra, unless, of course,' some fraud was practiced upon Leathe in reference to the contract.
The circuit court seems to have so misunderstood the case, and the diverse views of counsel in the briefs are such, that the case should not be sent back without some expression from this court upon the questions. With these added views, I concur.
Woodson, P. Jv and Bond, J., concur in these views.